The offense is burglary, the punishment confinement in the penitentiary for eight years.
It is made to appear by the affidavit of the sheriff that, while in custody pending his appeal, appellant made his escape on May 30, 1927; that he has made no voluntary return, and that he has not been recaptured, and is still at large. These facts deprive this court of jurisdiction to pass upon the merits of the appeal. See Articles 824 and 825 Cow. C. P., and also Wilford v. State, 276 S.W. 1104.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.